                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                             Case No. 4:16-cr-00044-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

  ATENEDORO HERNANDEZ-
  GOMEZ,

        Defendant.



                               INTRODUCTION

      Before the Court is Defendant Atenedoro Hernandez-Gomez’s Motion for

Copy of Search Warrant; and Return of Execution of Search Warrant (Dkt. 111).

For the reasons explained below, the Court will deny the motion.

                                BACKGROUND
      On October 7, 2016, Hernandez pled guilty to possession with intent to

distribute methamphetamine and was sentenced to 150 months imprisonment.

Judgement at 1-2, Dkt 81. Hernandez’s plea agreement expressly waived his right

to a direct appeal and a collateral attack under 28 U.S.C. § 2255. Plea Agreement

at 9-10, Dkt. 45.




MEMORANDUM DECISION AND ORDER - 1
       On December 27, 2016, Hernandez filed a Motion to Vacate under § 2255

due to ineffective counsel. See Dkt. 88. After an evidentiary hearing, the Court

denied Hernandez’s motion. See Dkt. 109.

       Hernandez requests that the Court provide him with a copy of the search

warrant for the search of his trailer in the investigation that led to his eventual

conviction. Motion, Dkt. 111. Hernandez argues that the search warrant was for

“2048 South Highway 81, Trailor [sic] A, Malta, Idaho” but the officers actually

searched “2046 South Highway 81, Trailor [sic] B, Malta, Idaho.” Hernandez

contends that this information will provide him with new evidence sufficient to

bring a successive § 2255 motion. Id. at 2. Therefore, the Court addresses this

motion through the scope of § 2255.1

                                    LEGAL STANDARD

       Federal prisoners claiming the right to be released on grounds that their

sentence violates the Constitution or laws of the United States may file a motion

under 28 U.S.C. § 2255. “As a general rule, § 2255 provides the exclusive

procedural mechanism by which a federal prisoner may test the legality of



       1
         After searching its records, the Court is not in possession of the search warrant. Instead,
it appears that the warrant was issued by Bonneville County. Hernandez may request a copy of
the warrant from Bonneville County, but for the reasons stated below the Court will decline to
order the Government to produce the warrant.



MEMORANDUM DECISION AND ORDER - 2
detention.” Harrison v. Ollison, 519 F.3d 952, 955 (9th Cir. 2008).

Prisoners are also generally limited to one motion under § 2255. They may not

bring a “second or successive motion” unless it meets the exacting standards of 28

U.S.C. § 2255(h): such a motion cannot be considered unless it has first been

certified by the court of appeals to contain either “(1) newly discovered evidence

that, if proven and viewed in light of the evidence as a whole, would be sufficient

to establish by clear and convincing evidence that no reasonable factfinder would

have found the movant guilty of the offense,” or “(2) a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable.”

      In other words, courts may not certify “second-in-time claims, ripe at the

time of a prisoner’s first § 2255 proceeding but not discovered until afterward,

unless such claims either rely on a new, retroactive rule of constitutional law or

clearly and convincingly prove the prisoner’s innocence.” United States v.

Buenrostro, 638 F.3d 720, 725–26 (9th Cir. 2011).

                                    ANALYSIS

             Hernandez has already filed a § 2255 motion with the Court.

Therefore, any new § 2255 motion would be considered a successive motion and

would need to satisfy § 2255(h). Hernandez is not entitled to a copy of the search




MEMORANDUM DECISION AND ORDER - 3
warrant, or the return on execution, because any successive § 2255 motion

premised on either document would be barred. A successive motion would be

barred for two reasons: (1) the documents do not qualify as new evidence; and (2)

they do not convincingly prove Hernandez’s innocence.

      First, neither the search warrant nor the return on execution qualifies as new

evidence. The warrant and return are discussed in the PSR and would have been

produced to Hernandez in discovery prior to his change of plea. Simply put, these

documents are not newly discovered evidence. Therefore, any successive § 2255

motion based on either of these documents would not satisfy § 2255(h) and would

be futile. See Johnson v. United States, No. C14-0164RSM, 2014 WL 4546950, at

*5 (W.D. Wash. Sept. 12, 2014) (denying petitioner's § 2255 motion because he

“was fully able to be heard on his claims that the search warrant lacked sufficient

particularity at both the trial court level and the appellate level”); See also Williams

v. United States, No. 3:11-CR-3529-BEN, 2019 WL 2341402, at *2 (S.D. Cal.

May 31, 2019) (“Re-hashing the search warrant facts cannot cure this impotent [§

2255] claim.”).

      Second, assuming arguendo that the documents qualified as new evidence

and that the listed address was indeed for the wrong trailer, this would not establish

Hernandez’s innocence. See Bousley v. United States, 523 U.S. 614, 623, (1998)




MEMORANDUM DECISION AND ORDER - 4
(internal quotations removed) (“To establish actual innocence, petitioner must

demonstrate that, in light of all the evidence, it is more likely than not that no

reasonable juror would have convicted him.”). The search of Hernandez’s trailer

was only a piece of the law enforcement investigation, which included multiple

controlled buys that provide ample evidence to prove Hernandez’s guilt. See PSR

at 5-6, Crim Dkt 71. As such, Hernandez cannot meet the requirements to bring a

successive § 2255 motion based on either the search warrant or the return on

execution.

      Hernandez’s plea agreement further supports the futility of a successive

§ 2255 motion. Hernandez has expressly waived his right to appeal under § 2255

except for a claim of ineffective assistance of counsel. Plea Agreement at 7, Crim

Dkt. 45. Hernandez contends that the illegal search violated “Defendant’s Fourth

Amendment right against an unlawful search and seizure.” Motion ¶ 11, Dkt. 111.

Hernandez’s claim would not fall within the plea agreement’s exception.

      Since any successive § 2255 motion based on any evidence contained within

either document would be frivolous, Hernandez is not entitled to a copy of either

document. See e.g., United States v. MacCollom, 426 U.S. 317 (1976) (an indigent

defendant is not entitled to have the government pay the fees for a copy of his

transcript in a § 2255 proceeding unless he demonstrates that his suit is not




MEMORANDUM DECISION AND ORDER - 5
frivolous). Therefore, the Court will deny Hernandez’s motion.

                                    ORDER

      IT IS ORDERED that: Defendant’s Motion for Copy of Search Warrant;

and Return on Execution of Search Warrant (Dkt. 111) is DENIED.



                                            DATED: May 4, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
